Citation Nr: 0520993	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for perforated bowel, 
status post colostomy, claimed as secondary to service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran on active duty from June 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for perforated bowel, status post colostomy, as 
secondary to the service-connected disability of type II 
diabetes mellitus.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's perforated 
bowel, status post colostomy, was incurred in or aggravated 
by service, nor does the evidence indicate that such 
condition is proximately due to or a result of service-
connected diabetes mellitus, type II.


CONCLUSION OF LAW

Perforated bowels, status post colostomy, was not incurred in 
service, nor is it secondary to service-connected diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's May 1967 separation examination shows all 
systems were normal, and he reported no history of any 
gastrointestinal disorder.  No defects or diagnoses were 
noted.

A December 1998 private treatment record shows the veteran 
sought gastrointestinal evaluation for abdominal pain and 
distention.  X-rays revealed distention of the small bowel 
and stomach.  A nasogastric tube was placed, with some good 
removal of dark bilious gastric contents.  He continued to 
have discomfort.  On examination, bowel sounds were not 
heard.  He was diffusely tender, primarily in the right lower 
quadrant.  There appeared to be some fullness in this area.  
He had no rebound tenderness, and his guarding was not 
exquisite.  Rectal examination was performed, and no 
impaction or abnormality was noted.  The impression was 
abdominal distension and ileus.

A January 1999 private treatment record shows the veteran 
underwent a small bowel perforation secondary to perforated 
sigmoid diverticulum, with abscess formation and small bowel 
entrapment, status post descending colostomy and small bowel 
resection.

In a June 2001 response from the VA Medical Center (VAMC), it 
was noted that no records concerning the veteran were found.

In June 2001, the veteran underwent QTC examination.  It was 
noted that he was found to have a bowel perforation and 
previously had a colostomy.  Since that time, due to the high 
risk secondary to his heart problem, he had not considered 
reversing the colostomy.  The veteran's weight changed from 
260 pounds to 170 pounds within six weeks during his 
hospitalization for his heart attack.  He had no nausea or 
vomiting.  He did not have any abdominal pain, constipation, 
or diarrhea.  He had not vomited blood, and never passed 
black-colored or old blood in his stool.  He was treated in 
January 1999 with Flagyl, and had been using a colostomy bag 
since that time.  The diagnosis was colostomy, secondary to 
perforated bowel.

In August 2002, the veteran underwent VA examination.  He was 
noted to have been diagnosed with a small bowel obstruction 
in January 1999.  He was found to have a perforated 
diverticulum of the sigmoid colon, with a perforation of the 
small bowel and entrapment of the small bowel.  A small bowel 
resection and left colostomy were performed.  The colostomy 
worked well, and he had no rectal drainage.  The diagnosis 
was colostomy and small bowel resection, with reduction of 
small bowel obstruction secondary to ruptured diverticulum of 
the sigmoid colon.  It was the opinion of the examiner, after 
reviewing the veteran's records, that the service-connected 
diabetes was unrelated to the ruptured diverticulum of the 
sigmoid with the secondary perforation of the small bowel 
requiring the resection of the small bowel and the sigmoidal 
colostomy.

In an October 2002 written statement, the veteran indicated 
that he had been going to the VAMC in Laredo, Texas, starting 
in February 2001.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty to notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In an August 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed July 2002 statement of 
the case (SOC) and October 2002 and January 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
January 2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed 
perforated bowels, status post colostomy, are not included in 
this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

The veteran has claimed that his perforated bowel condition, 
which is now status post colostomy, is related to his 
service-connected diabetes mellitus, type II, and should 
therefore be secondarily service connected.

However, there is no competentevidence of record that the 
veteran's gastrointestinal disorder, currently status post 
colostomy, is related to his diabetes mellitus in any way.  
Initially, the Board notes that the veteran indicated he had 
received treatment at the VA Medical Center for his claimed 
disorder.  However, the VAMC indicated that it had no record 
of such treatment.  In August 2004, the Board remanded the 
veteran's claim, in part, to ask the veteran to clarify the 
location and dates of his claimed VA treatment.  The veteran 
was requested in an August 2004 letter to provide such 
information, but he failed to do so.  Therefore, the Board 
finds that any additional request for records is unnecessary 
and would be futile.

In addition, the veteran was afforded a VA examination in 
August 2002.  The examiner reviewed the veteran's medical 
records and examined the veteran, and rendered the opinion 
that his perforated bowel disorder, now status post 
colostomy, was unrelated to his service-connected diabetes 
mellitus, type II.  Therefore, there is no evidence of 
record, other than the veteran's contentions, that his 
claimed disorder is related to his diabetes mellitus.

Moreover, the Board notes that the veteran's service medical 
records are silent for any treatment or diagnosis of any 
gastrointestinal disorder.  Furthermore the veteran was not 
diagnosed with his claimed disorder until 1998, more than 30 
years after separation from service.  Therefore, the Board 
must also deny the claim on the basis of direct service 
connection, as well as secondary to service-connected 
diabetes mellitus, type II.

The Board recognizes that the veteran believes that his 
perforated bowel, status post colostomy, is related to his 
diabetes mellitus, type II, and, therefore, should be service 
connected.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Consequently, as the evidence preponderates against the claim 
for service connection for the veteran's perforated bowel, 
status post colostomy, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for perforated bowel, status post 
colostomy, claimed as secondary to service-connected diabetes 
mellitus, type II, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


